AO 247 (Rev. NCE 3/ 19) Order Regard ing Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)       Page 1 of 2 (Page 2 Not for Public Disclosure)



                                        U NITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District ofN01th Carolina


                    United States of America
                                   V.                                        )
                          Cleveland Nelson
                                                                             )
                                                                             )   Case No:          3:94-CR-57-2H
                                                                             )   USM No:           15365-056
Date of Origi nal Judgment:           June 15, 1995                          )
Date of Previous Amended J udgment: _ _ _ _ _ __                             )   James A. Martin
(Use Date of Last Amended Judgment if Any)                                       Defendant 's Attorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(l )(B)
         Upon motion of 0 the defendant 0 the Director of the Bureau of Prisons 0 the court under 18 U.S.C.
§ 3582( c)( 1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the F irst Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U .S.C. § 3553(a), to the extent that they are app licable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED a nd the defendant's previous ly imposed sentence of imprisonment (as reflected in
the last judgment issued) of 360                months is reduced to 240 months in Counts 4, 5, and 6
                                               (Co mplete Parts I and II of Page 2 when motion is granted)

Count I rema ins 360 months . All tem1s of imprisonment are to run concurrently. The tenns of supervised release are reduced to 4
years in Count 1 and 3 years in each of Counts 4, 5, and 6, all to run concurrently.




If the amount of time the defendant has already served exceeds this sentence, the sente nce is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for adm inistrative purposes of releasing the defendant.
Except as otherwise provided, all provis io ns ofthej udgme nt(s) dated _J_u_ne_
                                                                               l 5_,_1_9_95_,_ _ _ _ _ _ _ _ _ _ _ _ __
shall remain in effect. IT IS SO ORDERED.


Order Date:


Effective Date:                                                       Ma lcolm J. Howard
                    -  --------
                    (if different from order date)
